UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2115


In re: NORMAN ALAN KERR,

                    Petitioner.



                          On Petitions for Writ of Mandamus.
                   (1:09-cr-00290-NCT-1; 1:14-cv-01094-NCT-JEP)


Submitted: January 11, 2018                                  Decided: February 20, 2018


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Norman Alan Kerr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norman Alan Kerr has filed a petition for a writ of mandamus and a motion to

amend the petition, alleging the district court has unreasonably delayed in ruling on his

28 U.S.C. § 2255 (2012) motion to vacate. He seeks an order from this court directing

the district court to act.   Kerr also has filed a supplemental petition for a writ of

mandamus in which he requests recusal of the district court judge and an evidentiary

hearing.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Our review of the district court’s docket reveals that the district court dismissed

Kerr’s § 2255 motion and denied and dismissed his additional motions pending in that

proceeding on December 21, 2017. Accordingly, because the district court has ruled

recently on Kerr’s motions, we grant leave to proceed in forma pauperis, grant Kerr’s

motion to amend his mandamus petition, deny as moot the mandamus petition as

amended, and deny Kerr’s motions for a transcript at government expense. Additionally,

because Kerr has not established extra-judicial bias, see In re Beard, 811 F.2d 818,

826-27 (4th Cir. 1987), or a clear right to relief in the form of an evidentiary hearing, we

deny his supplemental petition for a writ of mandamus.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                PETITIONS DENIED




                                          3